PRESENT: All the Justices

ELDESA C. SMITH
                                                                     OPINION BY
v. Record No. 141487                                          JUSTICE D. ARTHUR KELSEY
                                                                    February 12, 2016
TAMMY BROWN, WARDEN,
VIRGINIA DEPARTMENT OF CORRECTIONS


                  FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                               Joseph W. Milam, Jr., Judge

       Eldesa C. Smith appeals a dismissal by the circuit court of her habeas corpus petition.

The court dismissed the petition on the pleadings without receiving evidence ore tenus or by

affidavit. We reverse the dismissal order, remand the case for the presentation of evidence, and

direct the circuit court to reconsider the petition after making findings on disputed allegations of

material facts.

                                                 I.

       In 2011, pursuant to a plea agreement, Smith pleaded guilty to felony murder, in violation

of Code § 18.2-33, and distribution of a Schedule I controlled substance, as an accommodation,

in violation of Code § 18.2-248. Smith filed a habeas corpus petition in 2013, challenging only

the felony-murder conviction and sentence. 1 Smith claimed that she had discovered the grounds

for her petition only after she “researched the laws and the Felony Murder doctrine after being

provided with the evidence of her co-defendant (Timothy Woodard) having been found not

guilty in March 2013 by the Virginia Court of Appeals.” J.A. at 71.

       In particular, Smith alleged that her trial counsel failed to “investigate the evidence and

research the felony-murder doctrine” and, consequently, failed to give her reasonable advice on


       1
        See J.A. at 70 (addressing her habeas challenge only to “Case Number 11-544, Felony
Murder (18.2-33), Offense Date 11/16/10”).
whether to plead guilty to felony murder. Id. at 74. Smith claimed that she would not have

pleaded guilty to felony murder if she had been given reasonably competent advice on the

elements of the charge, particularly the res gestae factors, and any possible defenses to it.

       Smith attached, as an exhibit to her petition, a letter she received from trial counsel prior

to pleading guilty. The letter suggested that it summarized earlier in-person conversations. 2 The

letter informed Smith that she was “charged with murder under Virginia Code Section 18.2-32”

and that, as part of a proposed plea agreement, her “charge of murder would be reduced to

manslaughter.” Id. at 80. The letter also stated, among other things, that counsel had “explained

to [Smith] the legal theories of concert of action, aiding and abetting and being an accessory

before the fact.” Id. The letter, however, did not make any specific mention of felony-murder

principles. The letter concluded with a strong recommendation that Smith accept the proposed

plea agreement.

                                                 II.

       The circuit court dismissed the habeas petition without taking evidence ore tenus or by

affidavit. Smith argues on appeal that the court erred by “summarily dismissing” the habeas

petition solely on the pleadings. Appellant’s Br. at 1; see also Oral Argument Audio at 31:50 to

32:08. We agree.

       The common law power of a habeas court to go beyond the pleadings has been long

settled. See generally Paul D. Halliday, Habeas Corpus: From England to Empire 110-16

(2010). In Virginia, this power is codified in three statutes. Code § 8.01-654(B)(4) authorizes

the consideration of “recorded matters,” including records from the prior criminal trial that

resulted in the challenged conviction. Code § 8.01-657 permits the habeas court to take evidence

       2
        See id. at 80 (“In our last office conference, I advised you that I would write you a letter
recapping our recent discussions and the effort to resolve this case.”).
                                                  2
of “unrecorded matters of fact relating to any previous judicial proceeding,” which would

include ore tenus testimony presented at an evidentiary hearing. Finally, Code § 8.01-660 grants

the habeas court discretion to consider “affidavits of witnesses” as substantive evidence.

        The first question a habeas court must ask is whether the petition can be “fully

determined on the basis of recorded matters.” Shaikh v. Johnson, 276 Va. 537, 549, 666 S.E.2d
325, 331 (2008) (quoting Code § 8.01-654(B)(4)). This is because the “decision whether to hold

an evidentiary hearing in a habeas corpus proceeding depends chiefly on the adequacy of the trial

record.” Friedline v. Commonwealth, 265 Va. 273, 277, 576 S.E.2d 491, 493 (2003). “Because

each trial record is different,” however, “such determinations are not subject to fixed rules but

must proceed on a case-by-case basis.” Id. at 277, 576 S.E.2d at 494.

        In many cases, habeas claims can be resolved solely on the recorded matters. See Arey v.

Peyton, 209 Va. 370, 372, 164 S.E.2d 691, 693 (1968) (recognizing that a court may refuse an

evidentiary hearing “[i]f the records of petitioner’s criminal trials contain[] matters sufficient to

refute the essential factual allegations of his habeas corpus petition”). However, when a habeas

petition makes prima facie allegations that are not sufficiently resolved on this basis, a circuit

court should receive additional evidence and decide any genuine issues of material fact. See

Yeatts v. Murray, 249 Va. 285, 288, 455 S.E.2d 18, 20 (1995) (recognizing that if a trial record is

insufficient, a habeas court may consider affidavits “where appropriate” or an evidentiary

hearing if “necessary” to “produce a complete record” that will “permit an intelligent disposition

of the habeas petition” (citation omitted)). 3



        3
          In cases in which the allegation concerns ineffective assistance of counsel, the input of
trial counsel may be critical. See generally Mu’Min v. Commonwealth, 239 Va. 433, 452, 389
S.E.2d 886, 898 (1990) (acknowledging the importance of input from counsel). Typically, this
evidence will be in the form of an affidavit from trial counsel explaining the relevant events. If
counsel, or the respondent, elects not to provide the court with an affidavit, or the affidavit does
                                                  3
       To be sure, not every claim of ineffective assistance of counsel merits the consideration

of evidence outside the recorded matters and the affidavits presented to the court. The burden

for obtaining an evidentiary hearing is especially high when the trial record includes the

petitioner’s averments when pleading guilty. See Anderson v. Warden, 222 Va. 511, 516, 281
S.E.2d 885, 888 (1981). “Solemn declarations [during a plea colloquy] in open court carry a

strong presumption of verity,” and thus, “subsequent presentation of conclusory allegations

unsupported by specifics is subject to summary dismissal, as are contentions that in the face of

the record are wholly incredible.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). “In other

words, a convict may question by habeas corpus the adequacy of counsel and the voluntariness

of a guilty plea only when he alleges and proves a valid reason why he should be permitted to

disavow his prior, contrary declarations made at the trial.” Anderson, 222 Va. at 516, 281 S.E.2d

at 888 (emphasis in original). 4

       In this case, Smith proffered a specific and valid reason why her petition should not be

summarily dismissed. The letter she received from her trial counsel stated that she was “charged

with murder under Virginia Code Section 18.2-32” and that, as part of the plea agreement, this

charge “would be reduced to manslaughter.” J.A. at 80. In fact, she was charged with felony

murder under Code § 18.2-33, not Code § 18.2-32, and, under the plea agreement, she was



not sufficiently refute the petitioner’s allegations, the circuit court should conduct an evidentiary
hearing to resolve any material factual disputes. See Yeatts, 249 Va. at 289, 455 S.E.2d at 21.
       4
         In the context of habeas claims arising out of guilty pleas, “hindsight cannot suffice for
relief when counsel’s choices were reasonable and legitimate based on predictions of how the
trial would proceed. . . . There is a most substantial burden on the claimant to show ineffective
assistance.” Premo, 562 U.S. at 132. Consequently, “representations of the defendant, his
lawyer, and the prosecutor at [a plea] hearing, as well as any findings made by the judge
accepting the plea, constitute a formidable barrier in any subsequent collateral proceedings.”
Blackledge, 431 U.S. at 73-74. “More often than not a prisoner has everything to gain and
nothing to lose from filing a collateral attack upon his guilty plea,” because “[i]f he succeeds in
vacating the judgment of conviction, retrial may be difficult.” Id. at 71-72.
                                                  4
convicted of felony murder, not manslaughter. Compare id. at 2 (felony-murder indictment) with

id. at 66-68 (final conviction and sentencing order). 5 The letter also stated, among other things,

that counsel had “explained to [Smith] the legal theories of concert of action, aiding and abetting

and being an accessory before the fact.” Id. at 80. The letter says nothing, however, about

felony murder or any of the res gestae factors applicable to proving that charge.

       Trial counsel’s letter may or may not be the sum total of the advice given to Smith

concerning the plea agreement. The letter referenced their “last office conference” and

suggested that the letter was merely “recapping” their “recent discussions and the effort to

resolve this case.” Id. However, nothing in the present record reveals what, if any, additional

advice or clarifications occurred during those discussions. Nor does the record disclose whether

counsel changed or clarified his advice to Smith after she received his letter but before she

appeared in the trial court to ratify her consent to the plea agreement.

       Under these circumstances, the court should have received additional evidence beyond

the recorded matters to determine whether counsel’s representation “fell below an objective

standard of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984); see also

Fuentes v. Clarke, 290 Va. 432, 439, 777 S.E.2d 550, 553 (2015). Under this standard, “[t]he

challenger’s burden is to show ‘that counsel made errors so serious that counsel was not

functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.’” Premo v.

Moore, 562 U.S. 115, 121-22 (2011) (quoting Harrington v. Richter, 562 U.S. 86, 104 (2011)).



       5
         The provision in Code § 18.2-32 punishing felony murder requires proof of a specific
underlying felony (e.g., arson, rape, forcible sodomy, inanimate or animate object sexual
penetration, robbery, burglary, or abduction). Felony murder under Code § 18.2-33, however,
punishes the “killing of one accidentally, contrary to the intention of the parties, while in the
prosecution of some felonious act other than those specified in §§ 18.2-31 and 18.2-32.”
Manslaughter, an unlawful killing without express or implied malice, is punished under Code
§§ 18.2-35 (voluntary manslaughter) and 18.2-36 (involuntary manslaughter).
                                                  5
“The question is whether an attorney’s representation amounted to incompetence under

‘prevailing professional norms,’ not whether it deviated from best practices or most common

custom.” Harrington, 562 U.S. at 105 (citation omitted).

       To determine prejudice, if such a finding becomes necessary, the court would need to

consider further whether the evidence shows a reasonable probability that, but for counsel’s

incompetent representation, a reasonable defendant under the circumstances “would not have

pleaded guilty and would have insisted on going to trial.” Premo, 562 U.S. at 131-32 (quoting

Hill v. Lockhart, 474 U.S. 52, 59 (1985)). This but-for-causation principle does not imply, much

less require, that a habeas court should simply accept at face value a petitioner’s after-the-fact

allegation on this issue. Instead, the prejudice requirement involves a far more subtle inquiry:

               In many guilty plea cases, the “prejudice” inquiry will closely
               resemble the inquiry engaged in by courts reviewing ineffective-
               assistance challenges to convictions obtained through a trial. For
               example, where the alleged error of counsel is a failure to
               investigate or discover potentially exculpatory evidence, the
               determination whether the error “prejudiced” the defendant by
               causing him to plead guilty rather than go to trial will depend on
               the likelihood that discovery of the evidence would have led
               counsel to change his recommendation as to the plea. This
               assessment, in turn, will depend in large part on a prediction
               whether the evidence likely would have changed the outcome of a
               trial. Similarly, where the alleged error of counsel is a failure to
               advise the defendant of a potential affirmative defense to the crime
               charged, the resolution of the “prejudice” inquiry will depend
               largely on whether the affirmative defense likely would have
               succeeded at trial.

Hill, 474 U.S. at 59. 6 In the end, “such an assessment of the outcome at a possible trial must be

made objectively,” Lewis v. Warden, 274 Va. 93, 118, 645 S.E.2d 492, 507 (2007), based solely



       6
          The prejudice requirement applicable to challenges of guilty pleas has variations that
depend on the nature of the petitioner’s allegation. See, e.g., Missouri v. Frye, ___ U.S. ___,
___, 132 S. Ct. 1399, 1404 (2012) (addressing the “context of claimed ineffective assistance that
led to the lapse of a prosecution offer of a plea bargain, a proposal that offered terms more
                                                  6
on the historic facts as they existed at the time of trial rather than from the distorting lens of

hindsight. See Strickland, 466 U.S. at 690.

        On both issues, deficient performance and prejudice, the petitioner bears the burden of

proving her factual allegations “by a preponderance of the evidence.” Sigmon v. Director of the

Dep’t of Corrs., 285 Va. 526, 535, 739 S.E.2d 905, 909 (2013). Following the presentation of

evidence, the court should enter a final order setting out its “findings of fact and conclusions of

law” as required by Code § 8.01-654(B)(5) and Rule 3A:24. These findings and conclusions

should address not only the grounds asserted in support of the writ but also the scope of the writ

in the event the court awards relief under Code § 8.01-662. 7

                                                  III.

        In sum, we reverse the circuit court’s summary dismissal of Smith’s habeas corpus

petition and remand the case for further proceedings consistent with this opinion.


lenient than the terms of the guilty plea entered later”); Lafler v. Cooper, ___ U.S. ___, ___, 132
S. Ct. 1376, 1383 (2012) (applying the prejudice prong in the context of a “favorable plea”
rejected on the advice of counsel in a case that ended in a jury trial in which the defendant
“received a sentence harsher than that offered in the rejected plea bargain”); Zemene v. Clarke,
289 Va. 303, 316-17, 768 S.E.2d 684, 692 (2015) (addressing unique context of a habeas petition
“alleging a violation of the principles recognized” in Padilla v. Kentucky, 559 U.S. 356 (2010)).
        7
           In this case, for example, Smith concedes that if her habeas petition succeeds both
“convictions” would be vacated. See Appellant’s Br. at 14, 15; cf. Oral Argument Audio 5:20 to
6:28. We agree. Smith’s convictions (felony murder and distribution as an accommodation)
were joined in a single consolidated plea agreement. The reciprocal benefits and the burdens of
a plea bargain involving multiple charges cannot be selectively picked apart. See United States
v. Lewis, 138 F.3d 840, 842 (10th Cir. 1998) (recognizing a habeas court’s power “to vacate an
entire plea agreement when a conviction that is part of the plea package” is successfully
challenged); United States v. Barnes, 83 F.3d 934, 941 (7th Cir. 1996) (“If we rule that some
provision of the plea agreement is invalid, we must discard the entire agreement and require her
and the government to begin their bargaining all over again. We cannot preserve one part of her
bargain — the government’s promise to drop [some] charges — and discard another — her
promise to serve . . . sentences on [other] charges.”). This conclusion rests on the premise that
“Sixth Amendment remedies should be ‘tailored to the injury suffered’” and “must ‘neutralize
the taint’ of a constitutional violation” without granting “a windfall to the defendant.” Lafler,
___ U.S. at ___, 132 S. Ct. at 1388-89 (citations omitted).

                                                   7
    Reversed and remanded.




8